DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 08/30/2022 is acknowledged.
Response to Amendment
2)	Applicant’s amendment to the claims filed 08/30/2022 is accepted. Claims 11-25 are currently cancelled.
Claim Objections
3)	Claim 8 is objected to because of the following informalities:  
Claim 8, lines 3-6, “wherein one securement feature of the hub-based securement feature and the catheter tube-based securement feature includes interlocking arms and another securement feature of the hub-based securement feature and the catheter tube-based securement feature includes receiving slots for the interlocking arms” should read “wherein one securement feature of the hub-based securement feature and the catheter tube-based securement feature includes interlocking arms and the other securement feature of the hub-based securement feature and the catheter tube-based securement feature includes receiving slots for the interlocking arms”, in order to clearly differentiate the opposite, interlocking feature within the claims
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loesener (U.S. PGPUB 20160129222), hereinafter Loesener.
Regarding claim 1, Loesener teaches a catheter assembly (as shown in Fig. 1A), comprising:
a proximal portion (Fig. 1A; 26), including:
	a bifurcated hub (Fig. 1A; 16),
	a pair of polymer-coated cannulas (Fig. 1A; 30) [Paragraph 0028] partially disposed in and extending from the bifurcated hub (as shown in Fig. 2),
	a pair of extension tubes (Fig. 1A; 19) disposed in and extending from the bifurcate hub (as shown in Fig. 2), wherein the pair of cannulas and the pair of extension tubes form a proximal pair of lumens extending through the proximal portion of the catheter assembly (as shown in Fig. 2);
a distal portion (Fig. 1A; 28), including a catheter tube (Fig. 1A; 12) having a distal pair of lumens (Fig. 2; 14) extending through the distal portion of the catheter assembly (as shown in Fig. 7B),
	wherein the catheter tube is configured to fit over the pair of cannulas to extend the proximal and distal pairs of lumens through an entirety of the catheter assembly as an extended pair of lumens [Paragraphs 0017-0020]; and
a connection mechanism (Fig. 4D; 42, 50) to connect the catheter tube to the pair of cannulas, thereby providing a fluid-tight connection between the catheter tube and the pair of cannulas [Paragraph 0035]
Regarding claim 2, Loesener teaches the catheter assembly of claim 1, wherein the polymer of the polymer-coated cannulas is polyurethane [Paragraph 0026].
Regarding claim 3, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collarless connection mechanism (Fig. 4D; 42) [Paragraph 0035] or a collared connection mechanism (Fig. 4D; 50) including a collar (Fig. 4D; 50) configured to fit over a proximal end portion of the catheter tube (as shown in Fig. 4D).
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Loesener in view of Seese et al. (U.S. PGPUB 20040034324), hereinafter Seese.
Regarding claim 4, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collarless connection mechanism (Fig. 4D; 42), but fails to teach wherein the collarless connection mechanism includes a hub-based securement feature selected from one or more circumferential protrusions including rings or barbs, a plurality of radial protrusions including pillars, spikes, or barbs, and a combination thereof.
Seese teaches a catheter assembly (Abstract) comprising a collarless connection mechanism (Fig. 6; 50) including a hub-based securement feature selected from one or more circumferential protrusions including rings or barbs, a plurality of radial protrusions including pillars, spikes (Fig. 6; 58) or barbs, and a combination thereof (emphasis added by Examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collarless connection mechanism of Loesener to include a hub-based securement feature of a plurality of radial protrusions including spikes, as taught by Seese. Doing so would have helped to further seal the catheter tube to the pair of cannulas of Loesener, as taught by Seese [Paragraph 0045].
Regarding claim 7, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collared connection mechanism (Fig. 4D; 50) including a hub-based securement feature. However, Loesener fails to teach wherein the hub-based securement feature is configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a circumferential groove and the catheter tube-cased securement feature includes an over-the-hub interlocking collar.
Seese teaches a catheter assembly (Abstract) wherein the connection mechanism is a collared connection mechanism including a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a circumferential groove (as shown in Annotated Fig. 5) and the catheter tube-based securement feature includes an over-the-hub interlocking collar (as shown in Annotated Fig. 5).

    PNG
    media_image1.png
    360
    428
    media_image1.png
    Greyscale

Annotated Fig. 5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collared connection mechanism of Loesener to have the hub-based securement feature be configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a circumferential groove and the catheter tube-cased securement feature includes an over-the-hub interlocking collar, as taught by Seese. Doing so would have allowed for further compression, and therefore securement, of the device, as taught by Seese [paragraph 0043].
10)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loesener in view of Leschinsky et al. (U.S. Patent No. 5439448), hereinafter Leschinsky.
Regarding claim 5, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collarless connection mechanism (Fig. 4D; 42), but does not teach that the collarless connection mechanism including a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes at least a lip at a distal end of a socket and the catheter tube-based securement feature includes at least a circumferential barb configured to interlock with the lip of the socket.
Leschinsky teaches a collarless connection mechanism (as shown in Fig. 15) including a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes at least a lip (Fig. 15; 446) at a distal end of a socket (as shown in Fig. 15) and the catheter tube-based securement feature includes at least a circumferential barb (Fig. 15; 422) configured to interlock with the lip of the socket [Col. 12, lines 29-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collarless connection mechanism of Loesener to include a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes at least a lip at a distal end of a socket and the catheter tube-based securement feature includes at least a circumferential barb configured to interlock with the lip of the socket, as taught by Leschinsky. Doing so would allow for a fluid-tight connection, as taught by Leschinsky [Col. 12, lines 29-40].
11)	Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Loesener in view of Rasmussen et al. (U.S. PGPUB 20080200901), hereinafter Rasmussen.
	Regarding claim 6, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collarless connection mechanism (Fig. 4D; 42), but does not teach that the collarless connection mechanism includes a hub-based securement feature configured as a clamping-style hub for clamping the catheter tube on the pair of cannulas.
	Rasmussen teaches a catheter assembly (as shown in Fig. 2) wherein a connection mechanism is a collarless connection mechanism including a hub-based securement feature configured as a clamping-style hub (Fig. 2; 52, 54) for clamping a catheter tube (Fig. 2; 24) on a pair of cannulas (Fig. 2; 32, 34) [Paragraphs 00032, 00036].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collarless connection mechanism of Loesener to include a hub-based securement feature configured as a clamping-style hub for clamping the catheter tube on the pair of cannulas, as taught by Rasmussen. Doing so would allow for a secure and recognizable connection of parts [Paragraph 0038].
	Regarding claim 8, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collared connection mechanism (Fig. 4D; 50), but fails to teach where the collared connection mechanism includes a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein one securement feature of the hub-based securement feature and the catheter tube-based securement feature includes interlocking arms and another securement feature of the hub-based securement feature and the catheter tube-based securement feature includes receiving slots for the interlocking arms.
	Rasmussen teaches a catheter assembly (as shown in Fig. 2) wherein a connection mechanism is a collared connection mechanism (as shown in Fig. 2) including a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein one securement feature of the hub-based securement feature and the catheter tube-based securement feature includes interlocking arms (Fig. 5B; 52, 54) and another securement feature of the hub-based securement feature and the catheter tube-based securement feature includes receiving slots (Fig. 5A; 72, 74) for the interlocking arms [Paragraphs 00032, 00036] (emphasis added by Examiner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collared connection mechanism of Loesener to include a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein one securement feature of the hub-based securement feature and the catheter tube-based securement feature includes interlocking arms and another securement feature of the hub-based securement feature and the catheter tube-based securement feature includes receiving slots for the interlocking arms, as taught by Rasmussen. Doing so would allow for a secure and recognizable connection of parts [Paragraph 0038].
Regarding claim 9, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collared connection mechanism (Fig. 4D; 50), but fails to teach wherein the collared connection mechanism includes a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a receiver and the catheter tube-based securement feature includes a collet proper configured for disposal in the receiver.
Rasmussen teaches a catheter assembly (as shown in Fig. 2) wherein a connection mechanism is a collared connection mechanism (as shown in Fig. 2) including a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a receiver (Fig. 5B; 50), and wherein the catheter tube-based securement feature includes a collet proper (Fig. 2; 30) configured for disposal in the receiver [Paragraph 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collared connection mechanism of Loesener to include a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a receiver and the catheter tube-based securement feature includes a collet proper configured for disposal in the receiver, as taught by Rasmussen. Doing so would allow for a secure and recognizable connection of parts [Paragraph 0038].

12)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Loesener in view of Barron et al. (U.S. PGPUB 20120253322), hereinafter Barron.
	Regarding claim 10, Loesener teaches the catheter assembly of claim 1, wherein the connection mechanism is a collared connection mechanism (Fig. 4D; 50), but fails to teach wherein the collared connection mechanism includes a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a collet proper and the collet tube-based securement feature includes a collet cap and integrated receiver configured to accept the collet proper.
	Barron teaches a catheter assembly (as shown in Fig. 1B) comprising a connection mechanism (as shown in Fig. 1B), wherein the connection mechanism is a collared connection mechanism including a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement mechanism includes a collet proper (Fig. 1B; 70) and the catheter tube-based securement feature includes a collet cap and integrated receiver (Fig. 1B; 80) configured to accept the collet proper [Paragraph 0033].
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collared connection mechanism of Loesener to include a hub-based securement feature configured to interlock with a catheter tube-based securement feature, and wherein the hub-based securement feature includes a collet proper and the collet tube-based securement feature includes a collet cap and integrated receiver configured to accept the collet proper as taught by Barron. Doing so would locking of the connection mechanism and securement of the catheter tube, as taught by Barron [Paragraphs 0029 and 0033-0035].
Conclusion
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783